DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/22 has been entered.
Applicant’s arguments, see Remarks, filed 2/25/22, with respect to the rejection(s) of claim(s) 1-5, 7-16 and 18-22 under Pivonka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pivonka in view of Feldman et al. (U.S. Pat. 7,846,311).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5, 7-16 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amended to recite “in vitro analyte sensor”.  This is considered new matter as the written description is silent as to the words “in vitro” or the concept of an “in vitro analyte sensor”.  The specification and drawings are directed toward a non-invasive analyte sensor but not an “in vitro analyte sensor”.  It is noted that “in vitro” means outside the living body and in an artificial environment (Merriam-Webster Dictionary 3/24/22).  While the current invention talks about using a sensor from outside the body, the specification is completely silent as to the use of an external environment.  The written description is silent as to tissue or medium being removed from the body and placed into an external environment (such as a petri dish, test tube or in the case of a glucose monitor a test strip) for testing. Further the removal of any material from a human body for testing would go against the non-invasive concepts described in the written description. Upon reading the written description, it is the Examiner’s opinion that a more appropriate limitation would be “external non-invasive analyte sensor”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pivonka et al. (U.S. Pub. 2018/0028824 hereinafter “Pivonka”; cited on the Applicant’s IDS filed 11/22/2021) in view of Feldman et al. (U.S. Pat. 7,846,311 hereinafter “Feldman”).
Regarding claim 1, Pivonka discloses an analyte sensing and response system, comprising: a sensor (e.g. 200) configured to detect at least one analyte in a medium (e.g. ¶¶15, 18), the sensor including: an antenna array (e.g. ¶31) having at least one transmit antenna (e.g. ¶31) and at least one receive antenna (e.g. 240a; ¶31); a transmit circuit (e.g. ¶31) that is electrically connectable to the at least one transmit antenna (e.g. 240b; ¶31), the transmit circuit is configured to generate a analyte sensing signal to be transmitted by the at least one transmit antenna, the analyte sensing signal is in a radio or microwave frequency range of the electromagnetic spectrum (e.g. ¶31); and a receive circuit (e.g. ¶31) that is electrically connectable to the at least one receive antenna, the receive circuit is configured to receive a response detected by the at least one receive antenna resulting from transmission of the analyte sensing signal by the at least one transmit antenna into the medium (e.g. ¶31) to detect an analyte; and a controller (e.g. 250) in communication with the receive circuit, the controller is 
Regarding claim 2, Pivonka discloses an analyte sensing and response system, comprising: a sensor (e.g. 200) configured to detect at least one analyte in a medium (e.g. ¶¶15, 18), the sensor including: an antenna array (e.g. ¶31) having at least one transmit antenna (e.g. ¶31) and at least one receive antenna (e.g. 240a; ¶31); a 
increase or decrease the flow of the at least one analyte into the medium (e.g. ¶¶ 182 and 302; “wherein the system discloses that the system discloses adjusting pressure to release the analyte and the system discloses that the pressure is adjusted via a valve”). Pivonka discloses the claimed invention including an external glucose sensor with multiple antennas as disclosed in Paragraphs 12, 97, 203 and 235, but fails to explicitly disclose that the external glucose sensor is an in vitro analyte sensor.  However, Feldman teaches that it is known to use an external in vitro analyte sensor with wireless antennas for both transmitting and receiving as set forth in Column 13, line 57 to Column 14, line 11 and Column 4, lines 40-50 to provide a wirelessly connected in vitro analyte/glucose sensor to easily and accurately monitor glucose without using vast 
Regarding claim 3, Pivonka discloses an analyte sensing and response system, comprising: a sensor (e.g. 200) configured to detect at least one analyte in a medium (e.g. ¶¶15, 18), the sensor including: an antenna array (e.g. ¶31) having at least one transmit antenna (e.g. ¶31) and at least one receive antenna (e.g. 240a; ¶31); a transmit circuit (e.g. ¶31) that is electrically connectable to the at least one transmit antenna (e.g. 240b; ¶31), the transmit circuit is configured to generate a transmit signal to be transmitted by the at least one transmit antenna, the transmit signal is in a radio or microwave frequency range of the electromagnetic spectrum (e.g. ¶31); and a receive circuit (e.g. ¶31) that is electrically connectable to the at least one receive antenna, the receive circuit is configured to receive a response detected by the at least one receive antenna resulting from transmission of the transmit signal by the at least one transmit antenna into the medium (e.g. ¶31); and a controller (e.g. 250) in communication with the receive circuit, the controller is configured to automatically direct an action affecting a property of the at least one analyte or the medium based on detection of the at least one analyte by the sensor (e.g. ¶18), and a valve that is connected to and controlled by a signal from the controller, and the valve controls a flow of one or more chemicals into the medium that interact with the at least one analyte to affect the property of the at 
Regarding claim 4, meeting the limitation of claim 1 above, Pivonka in view of Feldman further discloses a mechanical device (e.g. pump) that is connected to and controlled by a second signal from the controller, and the mechanical device is configured to control a level of the at least one analyte in the medium based on the second signal received from the controller (e.g. ¶18).
Regarding claim 5, meeting the limitations of claim 1 above, Pivonka in view of Feldman further discloses a heating or cooling device that is connected to and controlled by a signal from the controller, and the heating or cooling device is configured to affect a temperature of the medium and/or the at least one analyte (e.g. ¶70).
Regarding claim 7, meeting the limitations of claim 1 above, Pivonka in view of Feldman further discloses wherein the controller (e.g. 550) is included in a device separate from the in vitro analyte sensor (e.g. see figure 1) (see also Feldman Column 4, lines 40-50). 
12. Regarding claim 8, meeting the limitations of claims 1 and 7 above, Pivonka in view of Feldman further discloses wherein the device separate from the in vitro analyte sensor is configured to receive information regarding the at least one analyte from the in vitro analyte sensor (e.g. ¶¶ 60, 193) (see also Feldman Column 4, lines 40-50; Column 13, line 57 to Column 14, line 11).
13. Regarding claim 9, meeting the limitations of claims 1 and 7-8 above, Pivonka in view of Feldman further discloses wherein the information regarding the at least one analyte is a presence or amount of the at least one analyte, and the controller is further configured to determine the action based on the presence or amount of the at least one analyte (e.g. ¶60) (see also Feldman Column 4, lines 40-50; Column 13, line 57 to Column 14, line 11).
Regarding claim 10, meeting the limitations of claims 1 and 7-8 above, Pivonka in view of Feldman further discloses wherein the in vitro analyte sensor includes a second controller configured to determine the action to be directed by the controller, and the information regarding the at least one analyte includes the action to be directed by 
Regarding claim 11, meeting the limitations of claims 1 and 7 above, Pivonka in view of Feldman further discloses a remote server in communication with the in vitro analyte sensor, wherein the remote server is configured to receive information regarding the at least one analyte from the in vitro analyte sensor and to communicate a command to the controller (e.g. ¶¶144, 223) (see also Feldman Column 4, lines 40-50; Column 13, line 57 to Column 14, line 11).
Regarding claim 12, Pivonka discloses an analyte sensing and response system, comprising: a sensor (e.g. 200) configured to detect at least one analyte in a medium (e.g. ¶¶15, 18), the sensor including: a sensor housing (e.g. 210); a decoupled detector array attached to the sensor housing (e.g. 240, ¶108), the decoupled detector array having at least one transmit element and at least one receive element (e.g. 240a); the at least one transmit element consists of a strip of conductive material (e.g. ¶108) having at least one lateral dimension thereof greater than a thickness dimension thereof (e.g. see Fig. 6a), the strip of conductive material of the at least one transmit element is disposed on a substrate (e.g. ¶253); the at least one receive element consists of a strip of conductive material having at least one lateral dimension thereof greater than a thickness dimension thereof (e.g. ¶108; see Figs. 6a), the strip of conductive material of the at least one receive element is disposed on a substrate (e.g. ¶253); a transmit circuit attached to the sensor housing (e.g. ¶244), the transmit circuit is electrically connectable to the at least one transmit element, the transmit circuit is configured to generate a transmit signal to be transmitted by the at least one transmit element into the 
Regarding claim 13, Pivonka discloses an analyte sensing and response system, comprising: a sensor (e.g. 200) configured to detect at least one analyte in a medium (e.g. ¶¶15, 18), the sensor including: a sensor housing (e.g. 210); a decoupled detector array attached to the sensor housing (e.g. 240, ¶108), the decoupled detector array having at least one transmit element and at least one receive element (e.g. 240a); the at least one transmit element consists of a strip of conductive material (e.g. ¶108) having at least one lateral dimension thereof greater than a thickness dimension thereof (e.g. see Fig. 6a), the strip of conductive material of the at least one transmit element is disposed on a substrate (e.g. ¶253); the at least one receive element consists of a strip of conductive material having at least one lateral dimension thereof greater than a thickness dimension thereof (e.g. ¶108; see Figs. 6a), the strip of conductive material of the at least one receive element is disposed on a substrate (e.g. ¶253); a transmit circuit attached to the sensor housing (e.g. ¶244), the transmit circuit is electrically connectable to the at least one transmit element, the transmit circuit is configured to generate a transmit signal to be transmitted by the at least one transmit element into the medium, the transmit signal is in a radio or microwave frequency range of the electromagnetic spectrum (e.g. ¶244); and a receive circuit (e.g. ¶243) attached to the sensor housing, the receive circuit is electrically connectable to the at least one receive element, the receive circuit is configured to receive a response detected by the at least one receive element resulting from transmission of the transmit signal by the at least 
Regarding claim 14, Pivonka discloses an analyte sensing and response system, comprising: a sensor (e.g. 200) configured to detect at least one analyte in a medium (e.g. ¶¶15, 18), the sensor including: a sensor housing (e.g. 210); a decoupled detector array attached to the sensor housing (e.g. 240, ¶108), the decoupled detector array having at least one transmit element and at least one receive element (e.g. 240a); the at least one transmit element consists of a strip of conductive material (e.g. ¶108) having at least one lateral dimension thereof greater than a thickness dimension thereof (e.g. see Fig. 6a), the strip of conductive material of the at least one transmit element is disposed on a substrate (e.g. ¶253); the at least one receive element consists of a strip of conductive material having at least one lateral dimension thereof greater than a thickness dimension thereof (e.g. ¶108; see Figs. 6a), the strip of conductive material of the at least one receive element is disposed on a substrate (e.g. ¶253); a transmit circuit attached to the sensor housing (e.g. ¶244), the transmit circuit is electrically connectable to the at least one transmit element, the transmit circuit is configured to generate a transmit signal to be transmitted by the at least one transmit element into the medium, the transmit signal is in a radio or microwave frequency range of the electromagnetic spectrum (e.g. ¶244); and a receive circuit (e.g. ¶243) attached to the sensor housing, the receive circuit is electrically connectable to the at least one receive element, the receive circuit is configured to receive a response detected by the at least one receive element resulting from transmission of the transmit signal by the at least one transmit element into the medium (e.g. ¶243); and a controller (e.g. 250) in communication with the receive circuit, the controller is configured to automatically direct an action affecting a property of the at least one analyte or the medium based on 
Regarding claim 15, meeting the limitations of claim 12 above, Pivonka in view of Feldman further discloses a mechanical device (e.g. pump) that is connected to and 
Regarding claim 16, meeting the limitations of claim 12 above, Pivonka in view of Feldman further discloses a heating or cooling device that is connected to and controlled by a signal from the controller, and the heating or cooling device is configured to affect a temperature of the medium and/or the at least one analyte (e.g. ¶70).
Regarding claim 18, meeting the limitations of claim 12 above, Pivonka in view of Feldman further discloses wherein the controller (e.g. 550) is included in a device separate from the in vitro analyte sensor (e.g. see figure 1) (see also Feldman Column 4, lines 40-50; Column 13, line 57 to Column 14, line 11).
Regarding claim 19, meeting the limitations of claims 12 and 18 above, Pivonka in view of Feldman further discloses wherein the device separate from the in vitro analyte sensor is configured to receive information regarding the at least one analyte from the in vitro analyte sensor (e.g. ¶¶ 60, 193) (see also Feldman Column 4, lines 40-50; Column 13, line 57 to Column 14, line 11).
Regarding claim 20, meeting the limitations of claims 12 and 18-19 above, Pivonka in view of Feldman further discloses wherein the information regarding the at least one analyte is a presence or amount of the at least one analyte, and the controller is further configured to determine the action based on the presence or amount of the at least one analyte (e.g. ¶60).
Regarding claim 21, meeting the limitations of claims 12 and 18-19 above, Pivonka in view of Feldman further discloses wherein the in vitro analyte sensor 
Regarding claim 22, meeting the limitations of claims 12 and 18 above, Pivonka in view of Feldman further discloses a remote server in communication with the in vitro analyte sensor, wherein the remote server is configured to receive information regarding the at least one analyte from the sensor and to communicate a command to the controller (e.g. ¶¶144, 223) (see also Feldman Column 4, lines 40-50; Column 13,  line 57 to Column 14, line 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/REX R HOLMES/Primary Examiner, Art Unit 3792